ORDER ON MANDATE
PER CURIAM.
Whereas, the judgment of this court was entered on January 19, 1971 (242 So.2d 878) affirming the judgment of the Circuit Court of Dade County, Florida, in the above styled cause; and
Whereas, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, by its opinion and judgment filed March 29, 1972 (261 So.2d 164) and mandate now lodged in this court, quashed this court’s judgment with instructions to reverse the trial court and to reinstate appellant’s action for trial on the negligence and damage issues;
Now, therefore, It is Ordered that the mandate of this court heretofore issued in this cause on February 4, 1971 is withdrawn, the judgment of this court filed January 19, 1971 is vacated, the said opin*723ion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court, the judgment of the circuit court appealed from herein is reversed and the cause is remanded with instructions to reinstate plaintiff’s action for trial on the negligence and damage issues. Costs allowed shall be taxed in the circuit court (Rule 3.16 b, F.A.R. 32 F.S.A.).